EQUITY-FOR-DEBT EXCHANGE AGREEMENT

 

This Equity-For-Debt Exchange Agreement (the "Agreement") is made and entered
into as of this 29th day of September 2003, by and between Left Right Marketing
Technology, Inc. a Delaware corporation (the "Company") and The Estate of
William T. O'Donnell, Sr. (the "Note Holder").

 

RECITALS

 

WHEREAS, the Note Holder and the Company have agreed to exchange approximately
$320,526.54 of current notes, including principal of $224,357.35 and accrued
interest of approximately $96,169.19, of the Company payables to the Note Holder
(the "Notes") for 213,600 shares of restricted common stock of the Company, on
the terms and conditions contained in this Agreement.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the Recitals and the mutual covenants,
conditions, representations and warranties hereinafter set forth, the parties
agree as follows:

 1. Exchange. On September 29, 2003 (or within 2 business days thereof if the
    transaction cannot be consummated on the 29th), (i) Note Holder will deliver
    or cause to be delivered the Notes together with appropriate transfer
    documents executed in blank to the Company or deliver or cause to be
    delivered the Notes to an account of the trustee, if any, for the Notes for
    the benefit of the Company as requested by the Company, and (ii) the Company
    will cause to be issued to the Note Holder 213,600 shares of common stock of
    the Company (the "Shares") in the name of the Note Holder or in the name of
    a custodian or nominee of the Note Holder as requested by the Note Holder in
    exchange for the Notes plus all claims arising out of or relating to the
    Notes, including, but not limited to, any accrued but unpaid interest
    thereon.

    

 2. Securities Law Compliance. This Agreement, the offer, issue, exchange and
    delivery of the Common Stock under the circumstances contemplated by this
    Agreement constitutes or will constitute, as the case may be, an exempted
    transaction under the Securities Act of 1933, as amended and now in effect
    (the "Act"), and registration of the Common Stock under the Act is not
    required. The Company shall make such filings as may be necessary to comply
    with the Federal securities laws and the Blue Sky laws of any state, which
    filings will be made in a timely manner prior to the exchange of the Common
    Stock.

 3. Investment Representations. Note Holder represents and agrees that it is
    acquiring the Common Stock for its own account, not as a nominee or agent,
    for investment and not with a view to or for resale in connection with, any
    distribution or public offering thereof within the meaning of the Act,
    except pursuant to an effective registration statement under the Act.

--------------------------------------------------------------------------------

 

 4. Access to Information. Note Holder represents that it has been given full
    and complete access to the Company for the purpose of obtaining such
    information as Note Holder or its qualified representative has reasonably
    requested in connection with the decision to exchange the Common Stock. Note
    Holder represents that it has been afforded the opportunity to ask questions
    of the officers of the Company regarding its business prospects and the
    Common Stock, all as Note Holder's qualified representative has found
    necessary to make an informed investment decision to exchange the Notes for
    the Common Stock.

 5. Accredited Investor. Note Holder is an "accredited investor" as defined in
    Rule 501(a) under the Act, and comes within at least one category as set
    forth in said Rule. Note Holder agrees to furnish any additional information
    which the Company deems necessary in order to verify that Note Holder is an
    accredited investor.

 6. Restrictive Legends. It is understood that each certificate representing the
    Common Stock and any other securities issued in respect of the Common Stock
    upon any stock split, stock dividend, conversion, recapitalization, merger
    or similar event (unless no longer required in the opinion of counsel for
    the Company) shall be stamped or otherwise imprinted with legends
    substantially in the following form (in addition to any legend that may now
    or hereafter be required by applicable state law):

> > "THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
> > UNDER THE SECURITIES ACT OF 1933 (THE "ACT"). THE SECURITIES HAVE BEEN
> > ACQUIRED FOR INVESTMENT AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED OR
> > OTHERWISE DISPOSED OF IN THE ABSENCE OF A CURRENT AND EFFECTIVE REGISTRATION
> > STATEMENT UNDER THE ACT WITH RESPECT TO SUCH SHARES, OR AN OPINION
> > SATISFACTORY TO THE ISSUER AND ITS COUNSEL TO THE EFFECT THAT REGISTRATION
> > IS NOT REQUIRED UNDER THE ACT."

 7. Closing. The Closing under this Agreement shall be held on or about
    September 29, 2003 at the offices of the Company or at such other time or
    place as the parties shall designate. At the Closing, (a) Note Holder will
    deliver the Notes and (b) the Company will deliver certificates for 213,600
    shares of restricted common stock to Note Holder:

 8. Entire Agreement; Modification. This Agreement constitutes the entire, final
    and complete agreement between Note Holder and the Company and supersedes
    and replaces all prior or existing written and oral agreements between Note
    Holder and the Company and may only be modified in writing by the agreement
    of all parties.

    

 9. Applicable Law; Dispute Resolution. This Agreement shall be governed by and
    construed in accordance with the law of the State of Nevada without regard
    to the conflicts of law provisions thereof. Any dispute arising under this
    Agreement shall be settled by binding arbitration before a single arbitrator
    under the Commercial Arbitration Rules of the American Arbitration
    Association. The arbitrator shall award the prevailing party its costs and
    expenses, together with reasonable attorneys' fees (including the allocable
    share, if any, of in-house counsel fees) and, accountants' and expert
    witness fees, if any. The award of the arbitrator may be entered in and
    enforced by any court of competent jurisdiction.

--------------------------------------------------------------------------------

 

 10. Notice. Each notice, instruction or other certificate required or permitted
     by the terms hereof shall be in writing and shall be communicated by
     personal delivery, fax or registered or certified mail, return receipt
     requested, to the parties hereto at their respective addresses, or at such
     other address as any of them may designate by notice to each of the others.

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above mentioned.

 

 

Note
Holder:                                                                                       
Left Right Marketing Technology, Inc.,

The Estate of William T. O'Donnell,
Sr.                                                a Delaware corporation

 

 

By:/s/ William T. O'Donnell, Jr.       
                                                     By:/s/ Richard "Mick"
Hall               

                                                                                                               
Richard "Mick" Hall, President

 

Its: Executor                                   

 

 

William T. O'Donnell, Jr.                 

Printed Name